

COMPLETION GUARANTY
THIS COMPLETION GUARANTY (“Guaranty”) is executed as of October 2, 2017, IMH
FINANCIAL CORPORATION, a Delaware corporation (“Guarantor”), jointly and
severally, for the benefit of MIDFIRST BANK, a federally chartered savings
association (“Agent”), and each bank, including Agent, named on the signature
pages hereto and such other banks as may from time to time become a party to
this Agreement pursuant to the terms hereof (each, including Agent, a “Bank”,
and collectively, “Banks”), with reference to the following facts.
A.    Pursuant to the terms of a Building Loan Agreement/Disbursement Schedule
(the “Loan Agreement”), Agent has agreed to make a loan of $32,300,000.00.00
(the “Loan”) to L’Auberge De Sonoma, LLC, a Delaware limited liability company
(“Borrower”), to finance the construction of certain Improvements on the Real
Property. The Loan is evidenced by certain promissory notes, originally of even
date herewith, in the aggregate principal amount of the Loan and all
modifications, renewals, extensions, replacements or supplements thereto
(collectively, the “Note”) and secured by a Construction Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing of even
date herewith affecting the Real Property (as it may be amended, modified,
restated, renewed, extended, supplemented or replaced, collectively, the
“Security Instrument”). Any capitalized term used but not defined herein shall
have the meaning set forth in the Loan Agreement. The term “Obligations” shall
mean (a) the due and punctual payment of all amounts due under the Note, the
Loan Agreement, and each of the other Loan Documents (and all renewals,
extensions, modifications and rearrangements thereof) and costs and expenses
pertaining to the enforcement of this Guaranty and the collection of the
Obligations of Borrower to Agent; and (b) the full and faithful performance of
all of the terms, covenants, conditions, agreements and other obligations of
Borrower contained in the Loan Documents and all renewals, extensions,
modifications and rearrangements of said Loan Documents. The term “Guarantor’s
Obligations” shall mean all obligations of Guarantor under this Guaranty.
“Improvements” shall mean the Buildings to be constructed on the Property, the
interior improvements for the Buildings and all parking and landscaping. The
Improvements shall not include Tenant finished work or landscaping. Descriptions
of other Improvements are more specifically set forth in Exhibit “I” of the Loan
Agreement and in the Plans and Specifications. All terms not defined herein,
shall have the meaning set forth in the Loan Agreement.
B.    As a condition to and an inducement for the making of the Loan, Agent has
required that Guarantor guaranty the completion of the Improvements and certain
other obligations of Borrower in accordance with the terms of this Guaranty.
C.    Guarantor is the owner of a direct or indirect interest in Borrower, and
has received, or will receive, direct or indirect benefit from the making of
this Guaranty with respect to the Obligations.
AGREEMENT
NOW, THEREFORE, in consideration of Agent’s agreement to make the Loan and as an
inducement to Agent to do so, Guarantor covenants and agrees with Agent, for the
benefit of Agent and the holders from time to time of the Note, as follows.
1.    Guaranty.
(a)    Guarantor hereby unconditionally and irrevocably agrees that if for any
reason or under any contingency Borrower shall (a) abandon construction of the
Improvements for a period of 30 consecutive days before Substantial Completion;
(b) fail to complete the Improvements by the Completion


L’Auberge de Sonoma
- 1 -
Completion Guaranty

--------------------------------------------------------------------------------




Date (subject to any notice and cure periods and the Force Majeure provisions of
the Loan Agreement); (c) fail to construct the Improvements to Substantial
Completion in accordance with the Loan Agreement (including, without limitation,
in accordance with the Plans and Specifications, the construction schedule for
the Improvements approved by Agent and the Cost Breakdown) and the requirements
of any executed purchase agreement (subject to any notice and cure periods in
the Loan Agreement); or (d) fail to pay all costs of construction so that the
Improvements will be constructed and completed free and clear of mechanics’ and
materialmen’s liens (subject to any notice and cure periods in the Loan
Agreement), Guarantor will, within 10 days after written notice from Agent,
assume all responsibility for completion of the Improvements in accordance with
the Loan Agreement and, at Guarantor’s own cost and expense after use of
undisbursed Loan proceeds, cause the Improvements to be completed by the later
of the Completion Date or 75 days after written notice from Agent (subject to
the Force Majeure provisions of the Loan Agreement) (provided that if (A)
Guarantor immediately commences and diligently complete the construction of the
Improvements and prior to the end of the 60 day period delivered to Agent a
written request for more time, and (B) Agent reasonably determines that (1) such
Improvements can be completed within 120 days, Agent shall allow Guarantor 120
days for completion of the Improvements). For the purposes hereof, the
Improvements shall be deemed to be “completed” when final certificates of
occupancy and all other approvals and permits necessary or appropriate for the
use and operation and immediate occupancy of the Buildings comprising the
Improvements and operation of the multifamily property in accordance with the
Loan Agreement shall have been obtained to the satisfaction of Agent, and the
conditions precedent to the final disbursement of the portions of the Loan
allocated to the construction costs for such Buildings and Improvements. If
Guarantor does not assume responsibility for completion of construction of the
Improvements and commence to diligently prosecute construction within 30 days
after written notice, Agent may, at its option but without obligation to do so,
directly or by the appointment of a receiver, take over the construction and
completion of the Improvements and take such actions as Agent shall deem
necessary or desirable to complete the Improvements. In the event Agent elects
to do so, all expenditures made by Agent above and beyond undisbursed Loan
proceeds shall be immediately due and payable from Guarantor, and shall bear
interest, at Agent’s option, at either the rate of Borrower’s Interest or the
Default Interest. No such action by Agent shall release or limit the liability
of Guarantor hereunder.
(b)    Notwithstanding anything to the contrary contained herein, Agent shall
notify Guarantor in writing prior to taking any actions as Agent deems necessary
or desirable to complete the Improvements hereunder. Guarantor may present Agent
with information about the potential impact of Agent’s proposed action upon any
existing completion bonds. Agent, may, in its reasonable and absolute
discretion, extend the time period for which Guarantor must assume
responsibility for completion of construction of the Improvements and commence
to diligently prosecute construction; provided that no such extension will
exceed 60 days. Notwithstanding anything to the contrary contained herein, Agent
shall not pursue its remedies hereunder if (a) Borrower has satisfied all of the
conditions for an Advance under the Loan Agreement (other than Borrower’s
cessation of construction which gave rise to the demand upon Guarantor under
this Guaranty), and (b) a delay in construction is caused by Agent’s or any
Bank’s failure to fund any portion of its Commitment. The terms and provisions
of this Section 1(b) hereunder shall apply to all provisions of this Agreement.
(c)    Notwithstanding anything to the contrary contained herein, this Guaranty
shall no longer be of any force and effect; upon satisfaction of each and every
one of the following conditions precedent:
(i)    No Event of Default shall have occurred and be continuing, and no event
or condition which, with the giving of notice or the passage of time or both,
would constitute an Event of Default


L’Auberge de Sonoma
- 2 -
Completion Guaranty

--------------------------------------------------------------------------------




shall have occurred and be continuing, and Borrower shall so certify in writing
to the best of Borrower’s knowledge.
(ii)    Substantial Completion shall have occurred.
(iii)    The Property shall be open for business as a hotel.
2.    Reimbursement. Guarantor hereby unconditionally and irrevocably agrees
with Agent that if for any reason or under any contingency, Agent is required
either (a) to relinquish any portion of the Loan Fee, Interest Reserve or any
other fees, expenses and reimbursements paid to Agent to pay for any of the
obligations set forth in this Guaranty, or (b) to disburse sums from those
categories in the approved Cost Breakdown to pay for any of the obligations set
forth in in this Guaranty, without having approved a revised Cost Breakdown
contemplating such disbursement in accordance with the provisions of the Loan
Agreement, then the amounts so disbursed by Agent shall be deemed to be costs
advanced by Agent under this Guaranty to satisfy Guarantor’s obligations
hereunder and shall be reimbursed to Agent by Guarantor in accordance with the
provisions of this Guaranty. The liability of Guarantor under this Guaranty is a
guaranty of payment and performance and not of collection or collectability only
and the obligations hereunder shall be absolute, independent and unconditional
under any and all circumstances.
3.    Disbursement of Loan Proceeds to Guarantor. Subject to the terms hereof,
Agent shall make available, for disbursement to Guarantor, any undisbursed Loan
proceeds that are allocated to the cost of the Improvements (or insurance or
condemnation proceeds if Agent elect to rebuild after casualty or condemnation),
which are not subject to stop payment notices or other legal impairment to
disbursement and which have been designated in the Cost Breakdown for the
payment of Project Costs directly related to the construction of the
Improvements. Such funds shall be disbursed to Guarantor in accordance with the
terms and conditions of the Loan Agreement, and any amendments thereof, provided
that: (a) to accommodate any changed circumstance, Agent shall have the right to
modify, in a commercially reasonable manner, the approved Cost Breakdown, the
Plans and Specifications, the General Contract and the Construction Management
Agreement (or any replacements or renewals of any of the foregoing) and to
execute Change Orders, which approval shall not be unreasonably withheld,
conditioned or delayed; and (b) Guarantor shall comply with all of the remaining
terms and conditions of the Loan Agreement, including without limitation, the
requirements for the timely deposit of all sums necessary to complete the
Improvements as provided therein, provided that Guarantor shall not be required
to cure any Events of Default thereunder which occurred prior to the time Agent
makes demand on Guarantor to complete construction of the Improvements to the
extent that such Events of Default are not directly related to the obligations
of Guarantor under this Guaranty. If Guarantor does not comply with the
remaining terms and conditions of the Loan Agreement after the expiration of any
applicable cure periods contained therein, then: (i) Agent shall have no further
obligation to disburse any portion of the Loan to Guarantor; (ii) Agent may
pursue whatever remedies they may have available at law or in equity for breach
of such terms and conditions; and (iii) at Agent’s option, to be exercised in
its discretion, Guarantor shall perform Guarantor’s Obligations at Guarantor’s
sole cost and expense without any right or recourse to any portion of the Loan
or Agent may elect to complete the Improvements itself or cause the Improvements
to be completed by a third party and charge the entire cost thereof to
Guarantor. As conditions of such Loan proceeds being made available to
Guarantor, with respect to each disbursement of Loan proceeds to or for
Guarantor, (a) Guarantor shall have cured all defaults in the performance or
discharge of Borrower’s obligations or liabilities which are guaranteed under
this Guaranty (other than Borrower’s cessation of construction which gave rise
to the demand upon Guarantor under this Guaranty) and any other guaranty or
indemnity agreement which Guarantor may have executed in favor of Agent in
connection with the credit facility embodied in the Obligations; (b) Guarantor
shall have satisfied the requirements set forth in the Loan Agreement for the
disbursement of such proceeds of the Loan; and


L’Auberge de Sonoma
- 3 -
Completion Guaranty

--------------------------------------------------------------------------------




(c) Agent shall have received the proper title insurance endorsement (including,
if required by Agent, monthly policy date-downs) confirming its continuing
first-lien priority as to all such advances to Guarantor. Agent’s obligation to
disburse hereunder shall be subject to Agent’s determination that such funds
have not been set aside in connection with any completion assurance or set-aside
letter and are not subject to any stop payment notice or other legal impairment.
In addition, Agent may, so long as Guarantor is performing its obligations under
this Guaranty, continue to disburse at the direction of Agent, to or for the
account of Borrower, interest accruing under the Loan, provided that all
conditions to such disbursement under the Loan Agreement shall have been
satisfied. Guarantor shall deposit with Agent such additional funds in the
manner contemplated by the Loan Agreement if Agent determines that the
undisbursed Loan proceeds allocated to actual construction costs are not
sufficient to pay, through completion, all costs related to the design and
construction of the Improvements in accordance with the Loan Agreement.
Guarantor shall deposit such funds with Agent promptly upon Agent’s written
demand.
4.    Remedies.
(a)    If Guarantor fails to perform its obligations hereunder, then Agent may,
upon 10 days written notice to Guarantor, in its sole and absolute discretion
and without any obligation to do so, (i) elect to complete construction of the
Improvements (with such changes to the General Contract, the Plans and
Specifications, and the Construction Management Agreement as Agent reasonably
deem necessary in light of changed circumstances), in which event Guarantor
shall, upon demand, reimburse Agent for all expenditures made and costs incurred
by the Agent in connection with such completion, together with interest thereon,
at Agent’s option, at either the rate of Applicable Interest Rate or Default
Interest, or (ii) from time to time and without first requiring performance on
the part of Borrower or being required to exhaust or proceed against any or all
security held by Agent, enforce performance by Guarantor of any obligation on
the part of Guarantor to be performed hereunder, by action at law or in equity
or both, in which event Agent shall be entitled to recover from Guarantor all
losses, costs, damages, liabilities and expenses (including attorneys’ fees and
costs) sustained or incurred by Agent as a result of Guarantor’s failure to
perform its obligations hereunder, together with interest thereon at Agent’s
option at either the rate of Applicable Interest Rate or Default Interest.
(b)    Upon demand, Guarantor shall reimburse Agent for all reasonable
attorneys’ fees, costs and expenses arising from and after the date hereof
incurred by Agent with or without the filing of any legal action or proceeding
in connection with: (i) the enforcement or defense of any of Agent’s rights and
interests under this Guaranty and each of the Loan Documents (as a consequence
of a default or Event of Default or for any other reason); and/or (ii) any
claim, dispute, action or proceeding arising out of or under or in any way
related to the Loan, the Loan Documents, and any and all relationships between
Agent and Borrower or Guarantor created or arising thereunder, including without
limitation attorneys’ fees, costs and expenses incurred for trial, appellate
proceedings, out-of-court negotiations, workouts and settlements, enforcement of
rights under any state or federal statute, protection of Agent’s security
interests, and bankruptcy and insolvency proceedings (including without
limitation seeking relief from stay in and prosecuting or defending any
adversary proceeding filed in a bankruptcy case). The term “expenses” includes
any and all expenses actually incurred by Agent, including but not limited to
travel, lodging and other costs, fees and expenses of outside counsel, any
appraisers, consultants and expert witnesses retained or consulted by Agent, and
an allocation for Agent’s internal counsel. Such amounts shall bear interest
until paid at either the then-current per annum rate of interest set forth in
the Loan Agreement or the default rate of interest provided for in the Loan
Agreement, at Agent’s option.
(c)    Agent shall also be entitled to recover all reasonable attorney’s fees,
costs and expenses incurred in any post-judgment proceedings to collect and
enforce any judgment on this Guaranty.


L’Auberge de Sonoma
- 4 -
Completion Guaranty

--------------------------------------------------------------------------------




This provision is separate and several and shall survive the merger of this
clause (c) into any judgment on this Guaranty.
5.    Reinstatement. All of Agent’s rights pursuant to this Guaranty continue
with respect to amounts previously paid to Agent on account of any Obligations
which are thereafter restored or returned by Agent, whether in a bankruptcy,
reorganization, insolvency, receivership or similar proceeding (“Insolvency
Proceeding”) of Borrower or for any other reason, all as though such amounts had
not been paid to Agent, and Guarantor’s liability under this Guaranty (and all
its terms and provisions) shall be reinstated and revived, notwithstanding any
surrender or cancellation of this Guaranty. Agent, in its sole discretion, may
determine whether any amount paid to it must be restored or returned; provided,
however, that if any Agent elects to contest any claim for return or
restoration, Guarantor agrees to indemnify and hold Agent harmless from and
against all costs and expenses, including reasonable attorneys’ fees, expended
or incurred by Agent in connection with such contest. If any Insolvency
Proceeding is commenced by or against Borrower or Guarantor, then Guarantor’s
obligations under this Guaranty shall immediately and without notice or demand
become due and payable at the election of Required Agents, whether or not then
otherwise due and payable.
6.    Rights of Agent. Guarantor authorizes Agent, without notice or consent by
Guarantor and without affecting Guarantor’s liability under this Guaranty, from
time to time, whether before or after any revocation of this Guaranty, to
(a) renew, compromise, extend, accelerate, release, subordinate, waive, amend
and restate, or otherwise amend or change, the interest rate, time or place for
payment or any other terms of all or any part of the Obligations; (b) accept
delinquent or partial payments on the Obligations; (c) take or not take security
or other credit support for this Guaranty or for all or any part of the
Obligations, and exchange, enforce, waive, release, subordinate, fail to enforce
or perfect, sell, or otherwise dispose of any such security or credit support;
(d) apply proceeds of any such security or credit support and direct the order
or manner of its sale or enforcement as Agent, in its sole discretion, may
determine; (e) release or substitute Borrower or any guarantor or other person
or entity liable in respect of all or any part of the Obligations; (f) alter,
modify or amend the Plans and Specifications, the General Contract, the
Construction Management Agreement, or any of the terms, covenants and conditions
of the Loan Documents; (g) declare all sums owing to Agent under the Note and
the other Loan Documents due and payable upon the occurrence of an Event of
Default under the Loan Documents; (h) make changes in the dates specified for
payments of any sums payable in periodic installments under the Note or any of
the other Loan Documents; (i) take and hold security for the performance of
Borrower’s Obligations under the Note or the other Loan Documents and exchange,
enforce, waive and release any such security; (j) apply such security and direct
the order or manner of sale thereof as Agent in its discretion may determine;
(k) release, substitute or add any one or more endorsers of the Note or
guarantors of Borrower’s Obligations under the Note or the other Loan Documents;
and (l) apply payments received by Agent from Borrower to any Obligations of
Borrower to Agent, in such order as Agent shall determine in its sole
discretion, whether or not any such Obligations are covered by this Guaranty.
7.    Obligations Absolute. Guarantor’s Obligations shall remain fully effective
without regard to, and shall not be affected or impaired by the following, any
of which may be taken, at any time, without the consent of, or notice to,
Guarantor, nor shall any of the following give Guarantor any recourse or right
of action against Agent:
(a)    Any amendment, modification, renewal, addition, supplement, extension
(including, without limitation, extensions beyond the original term) or
acceleration of or to any provisions of the Loan Documents;


L’Auberge de Sonoma
- 5 -
Completion Guaranty

--------------------------------------------------------------------------------




(b)    Any exercise or non-exercise by Agent of any right or privilege under
this Guaranty or any of the Loan Documents;
(c)    Any Insolvency Proceeding relating to Guarantor, Borrower, any affiliate
of Borrower or any “guarantor” (which term shall mean any other party at any
time directly or contingently liable for any of Borrower’s Obligations under the
Loan Documents), except in case of involuntary proceedings if such proceedings
are dismissed within 30 days after the filing thereof;
(d)    Any release, discharge, modification, impairment or limitation of the
liability of Borrower from its liability under any of the Loan Documents, or any
release or discharge of any endorser or guarantor or of any other party at any
time directly or contingently liable for the Obligations, whether or not
consented to by Agent;
(e)    Any assignment or other transfer of this Guaranty in whole or in part or
of any of the Loan Documents;
(f)    Any acceptance of partial performance of the Obligations or the
obligations of Borrower under the Loan Documents, or of any obligations of
Guarantor under this Guaranty or of any obligations of any other guarantor;
(g)    Any subordination, compromise, release (by operation of law or
otherwise), discharge, compound, collection or liquidation of any or all of the
real or personal property security or other collateral described in any of the
Loan Documents or otherwise, in any manner, or any substitute or replacement for
such collateral;
(h)    Any consent to the transfer of the real or personal property security or
any portion thereof or any other collateral described in the Loan Documents or
otherwise; and
(i)    Any bid or purchase at any sale of the real or personal property security
or any other collateral described in the Loan Documents or otherwise.
8.    Waivers.
8.1    Guarantor unconditionally waives all defenses to the enforcement of this
Guaranty, including, without limitation:
(a)    All presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, and notices of acceptance of
this Guaranty;
(b)    Any right to require Agent to proceed against Borrower or any guarantor
at any time, or to proceed against, enforce or exhaust any security for the
Obligations at any time, or to marshal assets or to pursue any other remedy
whatsoever at any time;
(c)    To the extent permitted by applicable law, all defenses arising by reason
of any legal disability or other defense of Borrower, any other guarantor or
other person, the cessation or limitation for any reason of the liability of
Borrower, any cause other than full payment of all sums payable under the Note
and any of the other Loan Documents, any defense based upon any statute or rule
of law or equity that any other indemnity, guaranty or security was to be
obtained, any claim that Agent has made Guarantor’s


L’Auberge de Sonoma
- 6 -
Completion Guaranty

--------------------------------------------------------------------------------




obligations more burdensome or more burdensome than Borrower’s obligations, and
the use of any proceeds of the Loan other than as intended or understood by
Agent and Guarantor;
(d)    To the extent permitted by applicable law, the benefit or defense of any
statute of limitations affecting the liability of Guarantor hereunder, the
liability of Borrower or any guarantor under the Loan Documents or the
enforcement hereof, to the extent permitted by law. Guarantor agrees that the
payment of all sums payable under the Note or any of the other Loan Documents or
any part thereof or other act which tolls any statute of limitations applicable
to the Note or the other Loan Documents shall similarly operate to toll the
statute of limitations applicable to Guarantor’s liability hereunder;
(e)    To the extent permitted by applicable law, any defense arising by reason
of any invalidity or unenforceability of any of the Loan Documents or any
provision thereof, or any disability of Borrower or any guarantor or of any
manner in which Agent has exercised its rights and remedies under the Loan
Documents or by any cessation from any cause whatsoever of the liability of
Borrower or any guarantor;
(f)    Any defense based on any action taken or omitted by Agent in any
Insolvency Proceeding involving Borrower or any guarantor, including any
election to have Agent’s claim allowed as being secured, partially secured or
unsecured, any extension of credit by Agent to Borrower in any Insolvency
Proceeding and the taking and holding by Agent of any security for any such
extension of credit. Notwithstanding the foregoing, this Section 8.1(f) shall
not (i) apply after the Loan has been paid in full and (ii) constitute a waiver
of Guarantor’s rights against Borrower;
(g)    All rights to file a claim in connection with the Obligations in an
Insolvency Proceeding filed by or against Borrower;
(h)    Any right to enforce any remedy which Agent may have against Borrower and
any right to participate in, or benefit from, any security for the Note or the
other Loan Documents now or hereafter held by Agent;
(i)    Any defense based upon an election of remedies by Agent, including,
without limitation, any election to proceed by judicial or nonjudicial
foreclosure of any security, now or hereafter held for the Obligations, whether
real property or personal property security, or by deed in lieu thereof, and
whether or not every aspect of any foreclosure sale is commercially reasonable,
or any election of remedies, including but not limited to, remedies relating to
real property or personal property security, which destroys or otherwise impairs
the subrogation rights of Guarantor or the rights of Guarantor to proceed
against Borrower or any guarantor for reimbursement or both;
(j)    Any right Guarantor may have under applicable law including, without
limitation, a right to a hearing with respect to the fair market value of any
security now or hereafter held for the Obligations, and any right Guarantor may
have to require Agent to proceed against any collateral before seeking to obtain
a judgment against Guarantor hereunder;
(k)    Any duty of Agent to advise Guarantor of any information known to Agent
regarding the financial condition of Borrower and all other circumstances
affecting Borrower’s ability to perform its Obligations to Agent, and any
defense based on any failure by Agent to inform Guarantor of any facts Agent may
now or hereafter know about Borrower, the Project, the Loan, or the transactions
contemplated by the Loan Agreement, it being understood and agreed that Agent
has no duty so to inform and that Guarantor is fully responsible for being and
remaining informed by Borrower of all circumstances bearing on the risk of
nonperformance of Borrower’s Obligations. Credit may be granted or continued
from time to time by Agent


L’Auberge de Sonoma
- 7 -
Completion Guaranty

--------------------------------------------------------------------------------




to Borrower without notice to or authorization from Guarantor, regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation. Agent shall have no obligation to disclose or discuss with
Guarantor its assessment of the financial condition of Borrower. Guarantor
acknowledges that no representations of any kind whatsoever have been made by
Agent; Guarantor assumes the responsibility for being and keeping informed
regarding such condition or any such circumstances;
(l)    No modification or waiver of any of the provisions of this Guaranty shall
be binding upon any Agent except as expressly set forth in a writing duly signed
and delivered by Agent;
(m)    To the fullest extent permitted by law, (1) any defense arising as a
result of Agent’s election, in any proceeding instituted under Title 11 of the
United States Code entitled “Bankruptcy” as now or hereafter in effect, or any
successor thereto or any other present or future bankruptcy or insolvency
statute (the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code, and (2) any defense based on any borrowing or grant of a
security interest under Section 364 of the Bankruptcy Code; and
(n)    Any defense based upon any lack of authority of the officers, directors,
partners or Agents acting or purporting to act on behalf of Borrower or any
principal of Borrower or any defect in the formation of Borrower or any
principal of Borrower.
(o)    California Provisions. In addition to the waivers set forth elsewhere in
this Guaranty:
(i)    Guarantor hereby waives marshaling of assets and liabilities, rights of
offset, sale in inverse order of alienation, notice of acceptance of this
Guaranty and of any liability to which it applies or may apply, acceleration,
presentment, demand for payment, protest, notice of non-payment, notice of
dishonor, notice of acceleration, notice of intent to accelerate and all other
notices and demands, collection suit or the taking of any other action by Agent.
(ii)    Guarantor expressly waives any and all benefits, rights and/or defenses
which might otherwise be available to Guarantor under the following sections of
the California Civil Code: Section 2809 (the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal), Section 2810 (a surety is not liable if, for any reason other than
the mere personal disability of the principal, there is no liability upon the
part of the principal at the time of execution of the contract, or the liability
of the principal thereafter ceases), Section 2819 (a surety is exonerated if the
creditor alters the original obligation of the principal without the consent of
the surety), Section 2822 (a surety’s right to have the principal designate the
portion of any obligation to be satisfied by the surety in the event that the
principal provides partial satisfaction of such obligation), Section 2845 (a
surety is exonerated to the extent that the creditor fails to proceed against
the principal, or to pursue any other remedy in the creditor’s power which the
surety cannot pursue and which would lighten the surety’s burden), Section 2846
(a surety may compel the principal to perform the obligation when due),
Section 2847 (if a surety satisfies the principal obligation, or any part
thereof, the principal is obligated to reimburse the surety for the amounts paid
by the surety), Section 2850 (whenever the property of a surety is hypothecated
with property of the principal, the surety is entitled to have the property of
the principal first applied to the discharge of the obligation), Section 2899
(where one has a lien upon several things, and other persons have subordinate
liens upon, or interests in, some but not all of the same things, the person
having the prior lien, if he can do so without risk of loss to himself, or of
injustice to other persons, must resort to the property in a certain order, on
the demand of any party interested) and Section 3433 (where a creditor is
entitled to resort to each of several funds for the satisfaction of his claim,
and


L’Auberge de Sonoma
- 8 -
Completion Guaranty

--------------------------------------------------------------------------------




another person has an interest in, or is entitled as a creditor to resort to
some, but not all of them, the latter may require the former to seek
satisfaction from those funds to which the latter has no such claim, so far as
it can be done without impairing the right of the former to complete
satisfaction, and without doing injustice to third persons).
(iii)    Guarantor expressly agrees not to exercise or take advantage of any
rights, benefits and/or defenses which might be available to Guarantor under the
following California Civil Code Sections, unless and until the Obligations shall
have been indefeasibly paid and satisfied in full: Section 2839 (performance of
the principal obligation, or an offer of such performance, duly made as provided
in the Civil Code, exonerates a surety), Section 2848 (a surety, upon
satisfaction of the obligation of the principal, is entitled to enforce remedies
which the creditor then has against the principal and to pursue his co-sureties
or other third parties after the surety has satisfied the underlying debt, or at
least more than his share of it), and Section 2849 (a surety is entitled to the
benefit of security held by the creditor for the performance of the principal
obligation held by the creditor).
(iv)    Guarantor waives any defense that Guarantor may have by reason of the
failure of Agent to provide Guarantor with any material facts about Borrower,
including any information respecting the financial condition of Borrower,
Borrower’s ability to perform the Loan obligations or the sufficiency of Agent’s
security.
(v)    Guarantor waives any defense that may arise by reason of the incapacity,
lack of authority, death or disability of any other Person, or the failure of
Agent to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other person or persons.
(vi)    Guarantor waives all rights of indemnification and contribution and any
other rights and defenses that are or may become available to Guarantor by
reason of Sections 2787 to 2855, inclusive, of the California Civil Code.
Guarantor hereby waives the benefits of any right of discharge under any and all
statutes or other laws relating to guarantors or sureties and any other rights
of guarantors or sureties thereunder.
(vii)    Guarantor waives all rights and defenses that Guarantor may have
because the debtor’s (Borrower’s) debt is secured by real property. This means,
among other things:
A.    The creditor (Agent) may collect from Guarantor without first foreclosing
on any real or personal property collateral pledged by the debtor.
B.    If the creditor forecloses on any real property collateral pledged by the
debtor: (1) the amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price; and (2) the creditor may collect from Guarantor even
if the creditor, by foreclosing on the real property collateral, has destroyed
any right Guarantor may have to collect from the debtor.
(viii)    This is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because the debtor’s debt is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Sections 580a, 580b, 580d or 726 of the Code of Civil
Procedure. Guarantor waives all rights and defenses arising out of an election
of remedies by the creditor, even though that election of remedies, such as a
nonjudicial foreclosure


L’Auberge de Sonoma
- 9 -
Completion Guaranty

--------------------------------------------------------------------------------




with respect to security for a guaranteed obligation, has destroyed Guarantor’s
rights of subrogation and reimbursement against the principal (Borrower) by the
operation of Section 580d of the Code of Civil Procedure or otherwise. Any
summary of statutory provisions is for convenience only, and Guarantor has read
and is familiar with the entirety of such provisions.
8.2    Waivers to Be Effective to Maximum Permissible Extent. Guarantor
acknowledges and agrees that all waivers of defenses arising from any impairment
of Guarantor’s rights of subrogation, reimbursement, contribution and
indemnification and waivers of any other rights, privileges, defenses or
protections available to Guarantor at law, in equity, or otherwise, are intended
by Guarantor to be effective to the maximum extent possible. Without limiting
the generality of the foregoing in any way:
(a)    Guarantor waives all rights and defenses that Guarantor may have because
Borrower’s debt to Agent is secured by any real property. This means, among
other things:
(i)    Agent may collect from Guarantor without first foreclosing on the
Property or any real or personal property collateral pledged by Borrower; and
(ii)    If Agent, acting singly or together, forecloses on any real property
collateral pledged by Borrower:
A.    The amount of the debt may be reduced only by the price for which that
real property or other said collateral is sold at the foreclosure sale, even if
the real property or other said collateral is worth more than the sale price;
and
B.    Agent may collect from Guarantor even if Agent, by foreclosing on some or
all of the real property collateral, have destroyed any right the Guarantor may
have to collect from Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s debt is secured by any real property.
8.3    Additional Waivers. Guarantor shall not be released or discharged, either
in whole or in part, by Agent’s delay or failure to (a) perfect or continue the
perfection of any lien or security interest in any collateral described in the
Loan Documents or otherwise, which secures the obligations of Borrower,
Guarantor or any other guarantor, or (b) protect the property covered by such
lien or security interest.
9.    Subrogation. Guarantor understands that the exercise by Agent of certain
rights and remedies under the Loan Documents may affect or eliminate Guarantor’s
right of subrogation against Borrower or any guarantor and that Guarantor may
therefore incur partially or totally nonreimbursable liability hereunder.
Nevertheless, Guarantor hereby authorizes and empowers Agent, and each of their
respective successors, endorsees and/or assigns, to exercise in its or their
sole discretion, any rights and remedies, or any combination thereof, which may
then be available, it being the purpose and intent of Guarantor that the
obligations hereunder shall be absolute, continuing, independent and
unconditional under any and all circumstances. Notwithstanding any other
provision of this Guaranty to the contrary, until such time as the Loan is paid
in full, Guarantor hereby waives any claim or other rights which Guarantor may
now have or hereafter acquire against Borrower or any other guarantor of all or
any of the obligations of Guarantor hereunder that arise from the existence or
performance of Guarantor’s obligations under this Guaranty or the Loan
Documents, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, and indemnification, and any right or
claims of any kind or nature against Borrower which arise out or are caused


L’Auberge de Sonoma
- 10 -
Completion Guaranty

--------------------------------------------------------------------------------




by this Guaranty, and any rights to enforce any remedy which Agent now have or
may hereafter have against Borrower, and any benefit of, and any right to
participate in, any claim, remedy or security or collateral now or hereafter
held by Agent, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, by any payment made hereunder or
otherwise, including, without limitation, the right to take or receive from
Borrower, directly or indirectly, in cash or other property or by setoff or in
any other manner, payment or security on account of such claim or other rights.
10.    Independent and Separate Obligations. Guarantor’s Obligations are
independent of the Obligations of Borrower under the Loan Documents, and, after
the occurrence of any default or Event of Default under any of the Loan
Documents, a separate action or actions may be brought and prosecuted against
Guarantor whether or not Guarantor is the alter ego of Borrower, and whether or
not Borrower is joined therein or a separate action or actions are brought
against Borrower.
11.    Bankruptcy; No Discharge. If Borrower is now or hereafter becomes
indebted to Guarantor (such indebtedness and all interest thereon is referred to
as the “Affiliated Debt”), such Affiliated Debt shall be subordinate in all
respects to the full payment and performance of the Obligations, and Guarantor
shall not be entitled to enforce or receive payment with respect to any
Affiliated Debt until the Obligations are fully satisfied. Guarantor agrees that
any liens upon Borrower’s assets securing the payment of the Affiliated Debt
shall be and remain subordinate and inferior to any Liens upon Borrower’s assets
securing payment of the Obligations, and without the consent of Agent, Guarantor
shall not exercise or enforce any rights against Borrower to collect the
Affiliated Debt (other than demand payment therefore). In the event of the
receivership, bankruptcy, reorganization, arrangement, debtor’s relief or other
insolvency proceedings involving Borrower as a debtor, Agent has the right and
authority, either in its own name or as attorney-in-fact for Guarantor, to file
such proof of debt, claim, petition or other documents and to take such other
steps as are necessary to prove its rights hereunder and receive directly from
the receiver, trustee or other court custodian, payments, distributions or other
dividends which would otherwise be payable upon the Affiliated Debt.
12.    Subordination. Any indebtedness of Borrower now or hereafter owing to
Guarantor (including without limitation all interest thereon accruing after the
commencement of any Insolvency Proceeding) is hereby subordinated in lien and
right of payment to the Obligations of Borrower to Agent under the Loan
Documents (including without limitation all interest thereon accruing after the
commencement of any Insolvency Proceeding). Guarantor agrees to make no claim
for such indebtedness until all Obligations of Borrower under the Note and the
other Loan Documents have been fully discharged. Guarantor further agrees not to
assign all or any part of such indebtedness unless Agent is given prior notice
and such assignment is expressly made subject to the terms of this Guaranty. At
Agent’s request, such indebtedness shall be collected, enforced and received by
Guarantor as trustee for Agent and Guarantor shall promptly pay over to Agent
all proceeds recovered for application to the Obligations. However, no such
payment shall reduce or affect in any manner the absolute, unconditional and
independent liability of Guarantor under this Guaranty, except to the extent
such payment is applied against the Obligations. Notwithstanding the forgoing,
Borrower (a) is permitted to make payments pursuant to the terms of the
Mezzanine Loan Documents as long as no Event of Default has occurred and is
continuing, (b) make distributions to the members in the normal course of
business and pursuant to the terms of Borrower’s organizational documents as
long as no Event of Default has occurred and is continuing.
13.    Representations and Warranties. Guarantor makes the following
representations and warranties which shall be continuing representations and
warranties until this Guaranty terminates in accordance with its terms:


L’Auberge de Sonoma
- 11 -
Completion Guaranty

--------------------------------------------------------------------------------




13.1    Guaranty Authorized and Binding. The execution, delivery and performance
of this Guaranty are duly authorized and do not require the consent or approval
of any governmental body or other regulatory authority. This Guaranty is a valid
and legally binding obligation of Guarantor enforceable in accordance with its
terms.
13.2    No Conflict. The execution and delivery of this Guaranty are not, and
the performance of this Guaranty will not be, in contravention of, or in
conflict with, any agreement, indenture or undertaking to which Guarantor is a
party or by which Guarantor or any of Guarantor’s property is or may be bound or
affected and do not, and will not, cause any security interest, lien or other
encumbrance to be created or imposed upon any such property.
13.3    Litigation. There is no litigation or other proceeding pending or, to
the best of Guarantor’s knowledge, threatened against, or affecting, Guarantor
or Guarantor’s property which, if determined adversely to Guarantor, would have
a materially adverse effect on the financial condition, property(ies),
business(es) or operations of Guarantor, or which prevents or interferes with or
adversely affects Guarantor’s entering into this Guaranty or the validity of
this Guaranty or the carrying out of the terms hereof. Guarantor is not in
default with respect to any order, writ, injunction, decree or demand of any
court or other governmental or regulatory authority.
13.4    Financial Condition. Guarantor’s income statement, balance sheet, and
statement of retained earnings with supporting schedules (“Financial
Statements”), which have been submitted in writing by Guarantor to Agent in
connection with the Loan, are true and correct in all material respects and
fairly present the financial condition of Guarantor for the period covered
thereby. Since the date of said Financial Statements, there has been no material
adverse change in Guarantor’s financial condition. Guarantor has no knowledge of
any liabilities, contingent or otherwise, as of the date of said Financial
Statements which are not reflected in said Financial Statements. Other than in
the ordinary course of Guarantor’s business, Guarantor has not entered into any
commitments or contracts which are not reflected in said Financial Statements or
which may have a material adverse effect upon Guarantor’s financial condition,
operations or business as now conducted. Guarantor further covenants and agrees
to immediately notify Agent of any material adverse change in Guarantor’s
financial condition.
13.5    Solvency. Guarantor is not Insolvent as of the date hereof and the
execution and delivery of this Guaranty will not (a) render Guarantor insolvent
under generally accepted accounting principles nor render Guarantor Insolvent,
or (b) leave Guarantor with remaining assets which constitute unreasonably small
capital given the nature of Guarantor’s business, or (c) result in the
incurrence of Debts beyond Guarantor’s ability to pay them when and as they
mature. For the purposes of this Subsection, “Insolvent” means that the present
fair salable value of assets is less than the amount that will be required to
pay the probable liability on existing Debts as they become absolute and
matured, and “Debts” includes any legal liability for indebtedness, whether
matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent.
13.6    Financial or Other Benefit or Advantage. Guarantor hereby acknowledges
and warrants that Guarantor has derived or expects to derive a financial or
other benefit or advantage from the Loan and from each and every renewal,
extension, release of collateral or other relinquishment of legal rights made or
granted or to be made or granted by Agent to Borrower in connection with the
Loan. Guarantor acknowledges that Borrower is not merely the Agent,
instrumentality or alter ego of Guarantor, and that Borrower is an independent
and separate business entity, fully and adequately capitalized for its own
business purposes.


L’Auberge de Sonoma
- 12 -
Completion Guaranty

--------------------------------------------------------------------------------




13.7    Advice of Counsel. Guarantor has consulted with its attorneys regarding
the terms, conditions and waivers set forth in this Guaranty.
13.8    Commercial Purposes. The Loan guaranteed hereby is not made to an
individual primarily for personal, family or household purposes and is not
secured by a deed of trust or mortgage on a dwelling for four or fewer families
occupied entirely or in part by Borrower.
13.9    Power and Authority. Guarantor has the legal power and authority, rights
and franchises to own its property and to carry on its business as now owned and
carried on. Guarantor has adequate power and authority to make and carry out
this Guaranty.
13.10    Other. Guarantor warrants and acknowledges that (a) there are no
conditions precedent to the effectiveness of this Guaranty; and (b) Guarantor
has not and will not, without the prior written consent of Agent, sell, lease,
assign, encumber, hypothecate, transfer or otherwise dispose of Guarantor’s
assets, or any interest therein, other than in the ordinary course of
Guarantor’s business or as expressly permitted in the Loan Agreement. Guarantor
warrants that it has established with Borrower adequate means of obtaining, on
an ongoing basis, such information as Guarantor may require concerning all
matters bearing on the risk of nonpayment or nonperformance of the Obligations.
Guarantor assumes sole and continuing responsibility for obtaining such
information from sources other than from Agent. Agent has no duty to provide any
information to Guarantor until Agent receives Guarantor’s written request for
specific information in Agent’s possession and Borrower has authorized Agent to
disclose such information to Guarantor. Notwithstanding the foregoing, Guarantor
may, upon notice to Agent, establish trusts to hold assets for estate planning
purposes, provided, however, that the establishment of any trust which does not
materially and adversely affect any net worth or liquidity covenants of
Guarantor.
13.11    Financial Covenants:
(a)    Tangible Net Worth. Guarantor’s consolidated Tangible Net Worth at all
times shall be not less than $50,000,000.00 (confirmation of which occur on a
semi-annual basis, and shall be subject to a 20 day cure period after
Guarantor’s receipt of written notice of the failure of such covenant from
Agent). “Tangible Net Worth” means, as of a given date, (x) the total assets of
Guarantor as of such date less (y) Guarantor’s total liabilities as of such
date, determined in accordance with GAAP. Notwithstanding the foregoing,
unfunded portions of LOC Facilities, may, at Agent’s discretion be included in
Agent’s determination of Tangible Net Worth; provided that, (a) the LOC
Facilities are irrevocable, (b) Guarantor has ready access the LOC Facilities,
and (c) Guarantor delivers to Agent written confirmation from any provider of
any LOC Facility that no defaults exist and Guarantor is permitted to draw on
the applicable LOC Facility. For the avoidance of doubt, the Series B-1 and
Series B-2 Cumulative Convertible Preferred Stock, par value $0.01 per share, of
Guarantor issued and outstanding as of the date hereof shall be classified as
equity and not as a liability.
(b)    Liquidity. Guarantor shall maintain unencumbered Liquid Assets at all
times in an amount not less than $5,000,000.00 (confirmation of which occur
quarterly basis, and shall be subject to a 20 day cure period after Guarantor’s
receipt of written notice of the failure of such covenant from Agent).
Notwithstanding the foregoing, in the event Guarantor fails to maintain
unencumbered liquid assets at all times of least $7,500,000.00, Guarantor shall
promptly deliver to Agent a plan to increase liquidity. "Liquid Assets" means
unencumbered (a) cash on hand or on deposit (including certificates of deposit
which mature in less than twelve months) in commercial banks operating in the
United States, (b) readily marketable securities issued by the United States,
(c) readily marketable commercial paper rated A-1 by Standard & Poor’s
Corporation (or a similar rating by any similar organization that rates
commercial paper), (d) publicly


L’Auberge de Sonoma
- 13 -
Completion Guaranty

--------------------------------------------------------------------------------




traded securities, and (e) GNMA/Fannie/Freddie whole and partial pool
certificates. Notwithstanding the foregoing, letters of credit, standby
preferred equity facilities, and similar undrawn facilities (“LOC Facilities”),
may, at Agent’s discretion be included in Agent’s determination of Liquid
Assets; provided that, (a) the LOC Facilities are irrevocable, (b) Guarantor has
ready access the LOC Facilities, and (c) Guarantor delivers to Agent written
confirmation from any provider of any LOC Facility that no defaults exist and
Guarantor is permitted to draw on the applicable LOC Facility.
13.12    Financial Statements. Guarantor shall deliver to Agent the below
statements and reports on or before the below delivery deadline. Guarantor shall
also deliver to Agent any other information, reports or certificates as and when
reasonably requested by Agent:
Statement or Report
Frequency
Delivery Deadline
Certified Guarantor's balance sheet prepared internally, global schedule of real
estate owned and contingent liabilities schedule
Annually
Within 120 days after each fiscal years ends (commencing December 31, 2017)


Certified Guarantor’s liquidity statement(s) (i.e. bank, brokerage, etc.) and
net worth
Quarterly
Within 45 days after each calendar quarter ends, unless Form 10-Q otherwise is
extended for an additional 5 day period in accordance with applicable SEC
regulations (commencing December 31, 2017)
Covenant Compliance Certificate
Quarterly
Delivered along with related Guarantor statements 
Copies of filed federal income tax returns of Borrower and Guarantor
Annually
Within 30 days after filing



Additionally, (i) Guarantor shall deliver a Covenant Compliance Certificate in
the form attached as Exhibit A hereto, with each semi-annual liquidity statement
and (ii), promptly, upon request, Guarantor shall provide any other financial
information reasonably requested by Agent and permit Agent, at any reasonable
time to inspect, audit, and examine the books and records of Guarantor, and any
subsidiary of Guarantor and make copies thereof.
14.    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR
WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS GUARANTY, THE LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.
GUARANTOR AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION, IF TRIED, SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, GUARANTOR
FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY, THE
LOAN DOCUMENTS, OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
GUARANTY, THE LOAN DOCUMENTS. GUARANTOR OR AGENT MAY FILE AN ORIGINAL


L’Auberge de Sonoma
- 14 -
Completion Guaranty

--------------------------------------------------------------------------------




COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
15.    Intentionally Omitted.
16.    Notices. All notices, demands and other communications between Guarantor
shall be given to or by Agent, on the one hand, and Guarantor, on the other
hand, in the manner provided for giving notices in the Loan Agreement at the
addresses of the Guarantor and Agent as follows:.
To Agent:
MidFirst Bank – California

600 Anton Boulevard, Suite 1142
Costa Mesa, CA 92626
Attention: Chris Godlewski
Phone: (714) 754-1172
Email: Chris.Godlewski@midfirst.com


With a copy to:
MidFirst Bank
Legal Department
501 NW Grand Blvd.
Oklahoma City, OK 73118



with a copy to:
Raines Feldman LLP

1800 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention: Joshua Mogin
Phone: (310) 440-4100    
Email: jmogin@raineslaw.com


To Guarantor:
IMH Financial Corporation

7001 N. Scottsdale Rd, Suite 2050
Scottsdale, Arizona 85253
Attention: Lawrence Bain
Phone: (480) 840-8400
Fax: (480) 840-8401
Email: LBain@imhfc.com


with a copy to:
IMH Financial Corporation

7001 N. Scottsdale Rd, Suite 2050
Scottsdale, Arizona 85253
Attention: Legal Department
Phone: (480) 840-8400
Fax: (480) 840-8401
Email: legal@imhfc.com
17.    Miscellaneous.
17.1    Amendments. Neither this Guaranty nor any term hereof may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.


L’Auberge de Sonoma
- 15 -
Completion Guaranty

--------------------------------------------------------------------------------




17.2    Assignment. Subject to the provisions of the Loan Agreement, Agent may,
at any time and from time to time, assign, conditionally or otherwise, all or a
portion of the rights of Agent in and to the Obligations, the Loan Documents
and/or this Guaranty, whereupon such assignee shall succeed to all rights of
such Bank hereunder to the extent of such assignment. Each successor holder of
the interests so assigned by Agent may give written notice to Guarantor of any
such assignment, but any failure to give, or delay in giving, such notice shall
not affect the validity or enforceability of any such assignment. Guarantor
shall not have the right to assign or delegate any of Guarantor’s rights or
obligations under this Guaranty.
17.3    Counterparts. This Guaranty may be executed in one or more counterparts,
each of which taken together shall constitute one and the same instrument.
17.4    Demands. Each demand by Agent for performance or payment hereunder shall
be in writing and shall be made in the manner set forth herein for notices. A
dated statement signed by an officer of Agent setting forth the amount of
indebtedness at the time owing to Agent by Borrower under the Loan Documents
shall be conclusive evidence thereof as between Guarantor in any legal
proceedings against Guarantor in connection with this Guaranty.
17.5    Does Not Supersede Other Obligations. The Guarantor’s Obligations
hereunder are in addition to any obligations of Guarantor under any other
guaranties of the Obligations and/or any obligations of Borrower or any other
persons or entities heretofore given or hereafter to be given to Agent by
Guarantor, and this Guaranty shall not affect or invalidate any such other
guaranties. The liability of Guarantor to Agent shall at all times be deemed to
be the aggregate liability of Guarantor under the terms of this Guaranty and of
any other guaranties heretofore or hereafter given by Guarantor to Agent.
17.6    Entire Agreement. This Guaranty together with the Guaranty and the
Environmental Indemnity signed by the Guarantor for the benefit of Agent
supersedes any prior negotiations, discussions or communications among
Guarantor, Agent and constitutes the entire agreement among Guarantor, Agent
with respect to Guarantor’s obligations in connection with the Loan. No course
of dealing or parole evidence shall be used to modify or supplement the express
terms of this Guaranty.
17.7    Governing Law. This Guaranty shall be governed by and construed
according to the laws of California. Guarantor submits to the exclusive
jurisdiction of the state or federal courts in said state.
17.8    VENUE. GUARANTOR HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE COUNTY OF SONOMA, STATE OF CALIFORNIA, AND
IRREVOCABLY AGREES THAT, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS GUARANTY MAY BE LITIGATED IN SUCH COURTS. GUARANTOR EXPRESSLY SUBMITS
AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS.
17.9    Joint and Several Liability. If more than one Guarantor signs this
Guaranty, the obligations of each under this Guaranty are joint and several, and
independent of the Obligations and of the liabilities and commitments of any
other person or entity. A separate action or actions may be brought and
prosecuted against any one or more guarantors, whether action is brought against
Borrower or other guarantors of the Obligations, and whether Borrower or others
are joined in any such action.
17.10    No Waiver; Remedies. No failure on the part of Agent to exercise, and
no delay in exercising, any right or remedy hereunder shall operate as a waiver
thereof. Agent shall not be estopped


L’Auberge de Sonoma
- 16 -
Completion Guaranty

--------------------------------------------------------------------------------




from exercising any such right or remedy at any future time because of any such
failure or delay; nor shall any single or partial exercise of any right or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.
17.11    Section Headings. Section headings in this Guaranty are included for
convenience of reference only and shall not modify, define, limit or expand the
express provisions of this Guaranty.
17.12    Severability; Inconsistencies. If any provision of this Guaranty is
found to conflict with applicable law or to be illegal, invalid or
unenforceable, such provision shall be enforced to the maximum extent permitted,
but if fully unenforceable, such provision shall be severable, and this Guaranty
shall be construed as if such provision had never been a part of this Guaranty,
and the remaining provisions shall continue in full force and effect. In the
event that the provisions of this Guaranty are claimed or held to be
inconsistent with any other instrument evidencing or securing the Loan, the
Environmental Indemnity, the terms of this Guaranty shall remain fully valid and
effective and shall control as to the Guarantor’s Obligations. However,
Guarantor’s obligations under the limited payment guaranty of the Loan and the
Environmental Indemnity are in addition to Guarantor’s Obligations hereunder.
17.13    Successors and Assigns. This Guaranty binds Guarantor and its
successors and inures to the benefit of Agent, to any Agent participating in any
of the Note, and to any subsequent holder of any Note and each of their
respective successors and assigns; provided, however, that no assignment of this
Agreement by Guarantor shall release Guarantor from Guarantor’s Obligations
hereunder.
17.14    Term. The obligations of Guarantor under this Guaranty and any
instrument which grants collateral to secure such obligations and the rights of
Agent under this Guaranty shall continue in full force and effect until the
earlier of the following have occurred: (a) the Obligations under the Loan
Documents have been fully paid and performed; or (b) one (1) year from date of
Substantial Completion, at which point the obligations of Guarantor under this
Guaranty shall terminate.
17.15    Commodity Exchange Act Application. No Guarantor shall be deemed under
this Guaranty to be a guarantor of any Interest Rate Hedge Obligations to the
extent that the providing of such guaranty by such Guarantor would violate the
Commodity Exchange Act by virtue of such Guarantor’s failure to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such guaranty becomes effective with respect to such Interest Rate Hedge
Obligations. “Commodity Exchange Act” means 7 U.S.C. Section 1 et seq., as
amended from time to time, any successor statute, and any rules, regulations and
orders applicable thereto.
17.16    Term Usage. The term “Borrower” shall mean both the named Borrower and
any other person or entity at any time assuming or otherwise becoming primarily
liable for all or any part of the Obligations set forth in the Loan Documents.
When the context in which the words are used in this Guaranty indicates that
such is the intent, words in the singular number shall include the plural and
vice-versa. The use of the word “including” in this Guaranty shall not be deemed
to limit the generality of the term or clause to which it has reference, whether
or not limiting language (such as “but not limited to” or “without limitation”
or words of similar import) is used with reference thereto.
17.17    Time is of the Essence. Time is of the essence hereof.




L’Auberge de Sonoma
- 17 -
Completion Guaranty

--------------------------------------------------------------------------------




[Remainder of Page Intentionally Left Blank.]


L’Auberge de Sonoma
- 18 -
Completion Guaranty

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Guaranty has been executed as of the date first written
above. Guarantor acknowledges having received a copy of this Guaranty and having
made each waiver contained in this Guaranty with full knowledge of its
consequences.
GUARANTOR:
IMH FINANCIAL CORPORATION,
a Delaware corporation


By:
/s/ Lawrence D. Bain
Name:
Lawrence D. Bain
Title:
Chairman & CEO





 


L’Auberge de Sonoma
- 19 -
Completion Guaranty

--------------------------------------------------------------------------------







EXHIBIT A
FORM OF COVENANT COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE
This Compliance Certificate (this “Certificate”) is executed and delivered in
connection with that certain Building Loan Agreement/Disbursement Schedule (as
amended, modified, extended or restated from time to time, the “Loan Agreement”)
dated as of September 29, 2017, by and among L’AUBERGE DE SONOMA ACQUISITION
SPE, LLC, a Delaware limited liability company (“Borrower”), MIDFIRST BANK, a
federally chartered savings association (the “Agent”) a party thereto, and
pursuant to and in accordance with the provisions of that certain Completion
Guaranty (as amended, modified, extended or restated from time to time, the
“Guaranty”), IMH FINANCIAL CORPORATION, a Delaware corporation (“Guarantor”),
for the benefit of Agent. All capitalized terms used in this Certificate, if not
otherwise defined herein, shall have the respective meanings assigned to such
terms under the Guaranty or the Loan Agreement, as applicable.
The undersigned hereby represents and warrants to Agent that for the fiscal
period ending _______________, 20___ (the “Subject Fiscal Period”) as follows:
1.    Review. The undersigned has reviewed (a) the financial condition of
Guarantor as of the last day of the Subject Fiscal Period, and (b) the Guaranty
and all of the other documents, instruments and agreements executed by Guarantor
in connection with the Loan Agreement (collectively, the “Loan Documents”).
2.    Compliance. (a) Guarantor has observed, performed and fulfilled its
obligations and covenants contained in the Guaranty and the other Loan
Documents, and (b) Guarantor has not become aware of any Event of Default or
event that, with the passage of time, giving of notice or otherwise, would
become an Event of Default, that has occurred and is continuing or, if there is
any such Event of Default or event that, with the passage of time, giving of
notice or otherwise, would become an Event of Default, describing it and the
steps, if any, being taken to cure it.
3.    Financial Information. The attached financial statements and bank or
brokerage statements are accurate in all material respects.
4.    Financial Condition. The financial information of Guarantor that the
undersigned has attached hereto as Schedule 1 demonstrates Guarantor’s
compliance with the financial covenants set forth in the Guaranty. All of such
financial information is true and correct in all material respects as of the
last day of the Subject Fiscal Period (unless another date or a specific time
period is stated).


L’Auberge de Sonoma
EXHIBIT A-1
Guaranty




--------------------------------------------------------------------------------




GUARANTOR:




IMH FINANCIAL CORPORATION,
a Delaware corporation




By:
 
Name:
 
Title:
 







L’Auberge de Sonoma
EXHIBIT A-2
Guaranty




--------------------------------------------------------------------------------


        


Schedule 1 to Compliance Certificate
I.    FINANCIAL COVENANTS (Section 13.11 of the Guaranty).
A.
CONSOLIDATED TANGIBLE NET WORTH (Section 13.11(a)):

(1)
Tangible Net Worth
 
($000’s)
 
(a)
Value of Total Assets:
 
$
 
(b)
Value of Total Liabilities:
-
$
 
(c)
Subordinated Liabilities:
+
$
 
(d)
Intangible Assets:
-
$
 
(e)
Consolidated Tangible Net Worth (sum of Line A(1)(a) through Line A(1)(d):
 
$
 
(f)
Minimum Consolidated Tangible Net Worth:
 
$





B.
UNENCUMBERED LIQUID ASSETS (Section 13.11(b))

Requirement is $5,000,000.00**
 
$

**Notwithstanding the foregoing, in the event Guarantor fails to maintain
unencumbered liquid assets at all times of least $7,500,000.00, Guarantor shall
promptly deliver to Agent a plan to increase liquidity
If requested by Agent, operating statements from the applicable properties
attached.


IMH FINANCIAL CORPORATION,
a Delaware corporation


By:
 
Name:
 
Title:
 





L’Auberge de Sonoma
EXHIBIT A-3
Guaranty